

117 HR 4568 IH: Entrepreneurs Need Timely Replenishment (for) Eating Establishments Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4568IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the American Rescue Plan Act of 2021 to provide additional appropriations for, and oversight of, the Restaurant Revitalization Fund, and for other purposes.1.Short titleThis Act may be cited as Entrepreneurs Need Timely Replenishment (for) Eating Establishments Act or the ENTRÉE Act.2.Appropriations(a)In generalIn addition to amounts otherwise available, there is appropriated for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $60,000,000,000, to remain available until expended and to be deposited into the Restaurant Revitalization Fund established under Section 5003(b)(2)(A) of the American Rescue Plan Act of 2021 (15 U.S.C. 9009c(b)(2)(A); Public Law 117–2).(b)Pay forThere is hereby rescinded, from the unobligated amounts available under the following provisions of law, a total amount of $60,000,000,000:(1)Section 5002(b) of the American Rescue Plan Act of 2021 (15 U.S.C. 9009 note; Public Law 117–2).(2)Section 602 of title VI of the Social Security Act (42 U.S.C. 802).(3)Section 603 of title VI of the Social Security Act (42 U.S.C. 803).3.Grant oversight and prioritizationSection 5003 of the American Rescue Plan Act of 2021 (15 U.S.C. 9009c; Public Law 117–2), is amended—(1)in subsection (c)—(A)in paragraph (2), by adding at the end the following new subparagraphs:(C)Process orderThe Administrator shall review and process applications in the order in which they are received.(D)Prevention of waste, fraud, and abuseThe Administrator shall impose requirements on applicants for the purpose of reducing waste, fraud, and abuse.; and(B)in paragraph (3)(A), by striking The Administrator may take and all that follows through the period at the end; and(2)by adding at the end the following new subsections:(d)Oversight and audit plan(1)In generalNot later than 45 days after the date of enactment of this subsection, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives an oversight and audit plan that details the policies and procedures of the Administrator for conducting oversight and an appropriate level of audits with respect to grants made under this section, which shall include the metrics used to determine which grants to audit.(2)ReportsNot later than 60 days after the date of enactment of this subsection, and each month thereafter until the date that is 1 year after the date on which all amounts appropriated under subsection (b)(2) have been expended, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the oversight and audit activities carried out by the Administrator with respect to grants made under this section, which shall include for the period covered by the report—(A)the number of grants approved and disbursed;(B)the amount of grant funds received by each recipient;(C)the number of active investigations and audits of grants being conducted;(D)the number of completed investigations and audits of grants, including a description of any findings of fraud or other material noncompliance; and(E)any substantial changes made to the oversight and audit plan submitted under paragraph (1).(3)Identifiable or proprietary informationThe Administrator shall ensure that each report submitted pursuant to paragraph (2) is free from any identifiable or proprietary information of a grant recipient.. 